 426DECISIONS OF NATIONALFood Employers Council,Inc., RespondentEmployer and Los AngelesJoint ExecutiveBoard of Hotel and RestaurantEmployeesand Bartenders Unions,AFL-CIO;Hotel,Motel,RestaurantEmployeesandBartenders Union,Local694, AFL-CIO,Charging PartiesandThriftimart, Inc.,Great A. & P. Tea Co., CrawfordStores,Lucky Stores,Inc., HughesMarkets, Von'sGrocery Co.,and Safeway Stores, Inc.Parties to the ContractRetailClerksUnion,Local 770 (FoodEmployersCouncil,Inc.)RespondentUnionandLos AngelesJoint ExecutiveBoard of Hotel and RestaurantEmployeesand BartendersUnions, AFL-CIO;Hotel,Motel,RestaurantEmployeesandBartendersUnion, Local 694, AFL-CIOChargingPartiesandThriftimart, Inc.,Great A. & P. Tea Co., Crawford Stores,Lucky Stores,Inc., HughesMarkets, Von'sGrocery Co., and SafewayStores, Inc.Partiesto the Contract. Cases 31-CA-146(Formerly 21-CA-6125) and 31-CB-35 (Formerly21-C B-2378).March 15, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn July 22, 1966, Trial Examiner David Karasickissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent Employer and Respondent Unionfiled exceptions to the Trial Examiner's Decisionand Respondent Union filed a brief in support of itsexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions,'We have modified the Trial Examiner's Recommended Ordertomake it clear that Respondent Council is being directed towithdraw recognition from Respondent Clerks as collective-bargaining representative pursuant to the terms of theirLABOR RELATIONS BOARDand recommendationsof theTrialExaminer, asmodifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, Food Employers Council, Inc., itsofficers,agents,successors,and assigns, andRespondent Retail Clerks Union, Local 770, itsofficers, agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order, as herein modified.1.Paragraph1(a)of the Trial Examiner'sRecommended Order directed to the RespondentCompany is modified to read as follows:"(a) Contributing support to Retail ClerksUnion, Local 770, by recognizing the said labororganization as the representative of snack baremployeesofemployer-members of FoodEmployer's Council, Inc."2.Paragraph1(c)of the Trial Examiner'sRecommended Order directed to the RespondentCompany is modified to read as follows:"(c) Giving effect to the aforementionedcollective-bargainingagreement or to anyextension, renewal, or modification thereof, tothe extent that said agreement purports to coversnack bar employees of the employer-membersofFood Employers Council, Inc., who arepartiestothecontractofApril 1, 1964;provided,however, that nothing in this ordershall require Food Employers Council, Inc., orits employer-members, to vary or abandon anywage, hour, seniority, or other substantivefeature of said employer-members' relationswith snack bar or other employees which havebeen established in the performance of theaforesaid collective-bargaining agreement or toprejudicetheassertionby the snackbaremployees of any rights they may havethereunder."3.Paragraph 1(d) of the Trial Examiner'sRecommended Order directed to the RespondentCompany is modified to read as follows:"(d) Encouragingmembership inRetail,'ClerksUnion, Local 770, or in other labororganization, by conditioning the hire or tenureof employment or any term or condition ofemployment of snack bar employees, uponmembership in, affiliationwith,orduespayments to, any such labor organization,agreementof April 1,1964, only to the extent that such agreementpurports to cover snack bar employees of employer-membersof the Council163 NLRB No. 58 FOOD EMPLOYERS COUNCIL, INC.except as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended."4.Paragraph 1(a) of the Trial Examiner'sRecommended Order directed to the RespondentUnion is modified to read as follows:"(a) CausingorattemptingtocauseRespondent Food Employers Council, Inc., orits employer-members, to discriminate againstsnack bar employees by giving effect to itsagreement of April 1, 1964, or to any extension,renewal, or modification thereof to the extentthat such agreement seeks to cover snack baremployees of employer-members of FoodEmployers Council, Inc., who are parties to theagreement."5.The third indented paragraph of the notice inthe Trial Examiner's Decision marked "AppendixA" is modified to read as follows:WE WILL NOT contribute support to Local 770,by recognizing the said labor organization as therepresentative of our snack bar employees.6.The fourth indented paragraph of the notice inthe Trial Examiner's Decision marked "AppendixA" is modified to read as follows:WE WILL NOT encourage membership inLocal 770, or in any other labor organization, byconditioning the hire or tenure of employmentor any term or condition of employment ofsnack bar employees, upon membership in,affiliationwith, or dues payment to, any suchlabor organization, except as authorized bySection 8(a)(3) of the National Labor RelationsAct, as amended.7.The fifth indented paragraph of the notice inthe Trial Examiner's Decision marked "AppendixA" is modified to read as follows:WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our snack baremployees in the exercise of their rightsguaranteed in Section 7 of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID KARASICK, Trial Examiner: Thismatter washeard at Los Angeles, California, on January 25 and 26,1966.The complaint'allegesthatFood EmployersCouncil, Inc., herein called Respondent Council andRetail Clerks Union, Local 770, herein called RespondentClerks, and collectively called herein the Respondents,have engaged in unfair labor practices within themeaningof Section 8(a)(1), (2), and (3) and 8(b)(1)(A) and (2) of theNational LaborRelationsAct, as amended.Upon the entire record in the case,2 and from myobservations of thewitnesses, I make the following:'The complaint issued on November 16, 1965, following thefiling of charges jointly by Local 694 and the Joint Board onAugust 20, 1964, in Cases 21-CA-6125 and 21-CB-2378 and firstamended charges filed jointly by the same parties onFINDINGS OF FACT4271.THE BUSINESS OPERATIONS OF THE EMPLOYERSRespondentCouncil is a nonprofit corporationcomposed of employer-members, most of whom areengaged in the retail food market business in SouthernCalifornia.Since about 1941, Respondent Council hasbargained collectively for its members and has negotiatedmastercollective-bargainingagreementswith labororganizations, including Respondent Clerks.The employer-members of Respondent Council duringthe course of their retail operations annually gross inexcess of $500,000 and annually purchase and receivedirectly from points and places located outside the State ofCalifornia goods and products valued in excess of $50,000.Thriftimart, Inc., an employer-member of RespondentCouncil for the purposes of collective bargaining, operatesretail food stores in the Southern California area. Its onlystores involved in this proceeding are located at 2600South Vermont Avenue, Los Angeles, California, and20934 Roscoe Boulevard, Canoga Park, California.GreatA.& P. Tea Co., an employer-member ofRespondent Council for the purposes of collectivebargaining, operates retail food stores in the SouthernCalifornia area. Its only store involved in this proceeding islocated at 1835 South LaCienega Boulevard, Los Angeles,California.Crawford Stores, an employer-member of RespondentCouncil for the purposes of collective bargaining, operatesretail food stores in the Southern California area. Its onlystore involved in this proceeding is located at 1421 EastValley Boulevard, Alhambra, California.Lucky Stores, Inc., an employer-member of RespondentCouncil for the purposes of collective bargaining, operatesretail food stores in the Southern California area. Its onlystore involved in this proceeding is located at 10721Atlantic Avenue, Lynwood, California.Hughes Markets, an employer-member of RespondentCouncil for the purposes of collective bargaining, operatesretail food stores in the Southern California area. Its onlystores involved in this proceeding are located at 14440BurbankBoulevard,VanNuys,California,16940Devonshire, Granada Hills, California, 4520 Van NuysBoulevard, Sherman Oaks, California, 1100 North SanFernando Road, Burbank, California, and 10400 NorthSepulveda, Mission Hills, California.Von's Grocery Co., an employer-member of RespondentCouncil for the purposes of collective bargaining, operatesretail food stores in the Southern California area. Its onlystore involved in this proceeding is located at 6921 LaTijera Boulevard, Los Angeles, California.Safeway Stores, Inc., was, until January 1965, anemployer-member of Respondent Council for the purposesof collective bargaining, operating retail food stores in theSouthern California area. Its only store involved in thisproceeding is located at 4707 Venice Boulevard, LosAngeles, California.Respondent Council and Thriftimart, Inc., Great A. &P. Tea Co., Crawford Stores, Lucky Stores, Inc., HughesMarkets, Von's Grocery Co., and Safeway Stores, Inc.,each is, and has been at all times material herein,individually and collectively, an employer engaged inSeptember 3, 1965, in Cases 31-CA-146 and 31-CB-35LThe unopposed posthearing motion of the General Counsel tocorrect errors in the transcript is hereby granted 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce and in a business affecting commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLosAngeles Joint Executive Board of Hotel andRestaurant Employees and Bartenders Unions,AFL-CIO,herein called the Joint Board;Hotel,Motel,RestaurantEmployees and Bartenders Unions,Local 694, AFL-CIO,herein called Local 694;and the Respondent Clerks arelabor organizations within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICES ALLEGEDA. The issueThese proceedings arise as the result of a disputebetween Respondent Clerks and Local 694 and the JointBoard over the right to represent snack bar employees ofthe employer-members of Respondent Council who areparties to a collective-bargaining agreement entered intoon their behalf by Respondent Council with RespondentClerks. The primary issue is whether Respondent Counciland Respondent Clerks were justified in extending theterms of their contract, which covered retail clerks of foodmarkets in a multiemployer unit, to include snack baremployees of some of the employers at a time whenRespondent Clerks did not represent a majority of thesnack bar employees although it did represent a majorityof the overall group of employees covered by the contract.B. The factsThe seven employer-members of Respondent Councilinvolved in these proceedings operate retail food marketsin Southern California and at all times material hereinhave been parties to a contract, entered into on theirbehalf by Respondent Council with Respondent Clerks,effective for a 5-year term from April 1, 1964, throughMarch 31, 1969. This contract covers retail clerks who areengaged in food, bakery, candy, and general merchandiseoperations and supersedes an earlier agreement betweenthe same parties which ran from January 1, 1959, throughMarch 31, 1964. At the time the earlier agreement wasexecuted, no snack bars were in existence but during itsterm some of the employers who were parties to theagreementestablishedsuchbars.3However, theemployees of these snack bars were not represented byRespondent Clerks. The contract of April 1, 1964, for thefirst time included snack bar employees in the unit,together with other categories of employees.At the time the present contract was executed,Respondent Clerks did not represent a majority of thesnack bar employees, as distinguished from the overallgroup of employees covered. However, the Joint Board orLocal 694 did then and presently does represent snack baremployees of some, but not all, of the employer-membersof the Respondent Council who are parties to the April 1,1964, contract. The existing agreement expressly excludesculinary employees who are represented by the JointBoard or Local 694.4 The General Counsel and theCharging Parties contend that the snack bars constitute adistinct and separate operation and that the snack baremployees were entitled to determine for themselves in anelection whether they wish to be included in the overallunit. The Respondents, on the other hand, assert that theemployees of the snack bars constitute an accretion to thepreexisting unit and were therefore properly covered bythe terms of the April 1,1964, agreement.The parties stipulated that: the snack bars involved inthese proceedings prepare food which in some cases isconsumed at counters or tables on the premises of theretailmarket in which the snack bar is located and onother occasions is consumed elsewhere; the snack barsare located outside of the area of the check stands in themarkets; all purchases made at the snack bars are paid forat the snack bar registers; there are no other employees inthe stores or markets who perform the type of work doneat the snack bars, although in emergencies, clerks, clerks'helpers, or box boys will relieve snack bar employees;there is no interchange of employees between the snackbars and other'; departments of the stores, although onoccasion snack bar employees have moved to other jobswithin the stores; and there is a department manager whohas authority over the snack bars and who is responsible inturn to the store manager.An examination of the provisions of the existing contractshows that the hours, wages, and working conditions ofsnack bar employees are different from those of the otheremployees. Thus, split shifts are permitted for snack baremployees but prohibited for all other employees. Aguarantee of 8 hours work at a Sunday premium rate ofpay which is applicable to all retail clerks, except part-time clerks' helpers, is not applicable to snack baremployees. Employees of snack bars which operate assuch, exclusively receive the same wages as thoseaccorded clerks' helpers but the present agreementprovides that future wage increases shall either be thesame as those negotiated for clerks' helpers "or thosenegotiated by the hotel and restaurant industry, which-ever are greater." Snack bar employees are entitled tomeals while other employees are not.C. Concluding findingsThe evidence thus shows that: snack bar employees areengaged in a different type of work than that performedby the retail clerks in the food markets; there is nointerchange between such employees; the snack bars arelocated outside the check stands of the markets and thusare physically separated from the areas where the otherretail clerks work; the snack bar employees are underseparate supervision; they may work split shifts; and thatpremium rates of pay for Sunday work are not applicableto them. Thus it is clear that the terms and conditions ofemployment of snack bar employees are different fromthose of the retail clerks and that they have a communityof interest apart from them.5Upon the foregoing facts and upon the record as awhole, I find that the snack bars were not an accretion tothe existing unit but instead constituted a separate anddistinct operation. By extending the contract of April 1,1964, which includes a union-security provision, to coverSeeTheBoy'sMarkets,Inc, et at.,156 NLRB 105The contractalso expressly excludes from its coverage meatdepartment employees and janitorial and maintenance personnel,both of whichgroups are representedby other unions'SeePtggly Wiggly California Company,144 NLRB 708, 711That case andThe Boy's Markets, Inc , et at, 156 NLRB 105, bothconcern themselves with other questions arising as a result of thedispute between the Respondents and the Charging Parties inthese proceedings in regard to the representation of snack baremployees FOOD EMPLOYERS COUNCIL, INC.429snack bar employees,at a timewhen Respondent Clerksdidnotrepresentamajorityof such employees,Respondent Council and Respondent Clerks unlawfullyinfringed upon the right of the snack bar employees toexpress a free choice of their bargaining representative. Inso doing Respondent Council violated Section 8(a)(1), (2),and (3) and Respondent Clerks violated Section 8(b)(1)(A)and (2) of the Act.6IV.CONCLUSIONS OF LAW1.Respondent Council and its employer-membersnamed herein are, individually and collectively, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Respondent Clerks is a labor organization within themeaning of Section 2(5) of the Act.3.By applying the terms of the union-security contractof April 1, 1964, to the snack bar employees of theemployer-members of Respondent Council, not otherwisecovered by a collective-bargaining agreement with anotherunion, as mentioned above in section III, RespondentCouncil has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1), (2), and (3)of the Act and Respondent Clerks has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)and (2) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.V.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, I shall recommend that they ceaseand desist therefrom and that they take certain affirmativeaction designed to effectuate the policies of the Act.Itshall be recommended that Respondent Councilwithdraw all recognition from Respondent Clerks ascollective-bargaining representative pursuant to the termsof the collective-bargaining agreement of April 1, 1964,unless and until Respondent Clerks shall have been dulycertified by the Board as such representative. It furthershall be recommended that Respondent Council cease anddesist from giving any force or effect to the said collective-bargaining agreement executed and maintained by theRespondents, insofar as said agreement has beenextended to cover snack bar employees, or to anymodification, extension, supplement, or renewal thereof.However, nothing herein shall be construed as requiringRespondent Council or its employer-members to vary orabandon any wage, hour, seniority, or other substantivefeature of their relations with their employees which havebeen established in the performance of said contract.It also shall be recommended that Respondent Clerkscease and desist from acting as the collective-bargainingrepresentativeof the snack bar employees of theemployer-members of Respondent Council, unless anduntil Respondent Clerks shall have been duly certified bythe Board as such representative, and that it shall refrainfromseeking to enforce the collective-bargainingagreement executed and maintained by the Respondentsinsofar as snack bar employees are concerned.7The General Counsel urges, in addition, that theRespondents be required, jointly and severally, toreimburse the snack bar employees for all initiation fees,dues, or other obligations paid by them pursuant to theprovisionsof the collective-bargaining agreement inquestion.There is no evidence that the snack baremployees were coerced into joining orinto signingcheckoff authorizationsrunningto Respondent Clerks. Inthe absence of such evidence, the order sought by theGeneral Counsel is unwarranted.8RECOMMENDED ORDERUpon the entire record in these proceedings, and theforegoing findings of fact and conclusions of law, it isrecommended that Respondent Food Employers Council,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Contributingsupport toRetailClerksUnion,Local 770, or to any other labor organization of itsemployees.(b) Recognizing Retail Clerks Union, Local 770, as therepresentative of the snack bar employees of its employer-members who are parties to the collective-bargainingagreement of April 1, 1964, covering retail food, bakery,candy, and general merchandise clerks, for the purpose ofdealing with Food Employers Council, Inc., on behalf of itsemployer-members,concerninggrievances,labordisputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until saidlabor organization shall have demonstrated its exclusivemajority representative status pursuant to a Board-conducted election among said snack bar employees.(c)Giving effect to the aforementioned collective-bargaining agreement or to any extension, renewal, ormodification thereof;provided,however, that nothing intheorderhererecommended shall require FoodEmployers Council, Inc., or its employer-members, to varyor abandon any wage, hour, seniority, or other substantivefeature of said employer-members' relations with snackbar or other employees which have been established in theperformanceoftheaforesaidcollective-bargainingagreement or to prejudice the assertion by the snack baremployees of any rights they may have thereunder.(d) Encouraging membership in Retail Clerks Union,Local 770, or in any other labor organization, byconditioning the hire or tenure of employment or any termorconditionofemployment upon membership in,affiliationwith, or dues payments to any such labororganization, except as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.6 SeeDura Corporation,153 NLRB 592;Dancker&Sellew, Inc,140 NLRB 824,enfd 330 F.2d 46(C.A2);WolferPrinting Co ,Inc ,145 NLRB695 In view of the conclusions reached herein, Ido not regard it as necessary to determine whether the overall unitof retail clerks which includes all snack bar employees exceptthose already represented by another union is appropriate, as theJoint Council contends in its briefThe basicissue in theseproceedings is whether the extension of recognition with respectto a specific group of employees was lawful, irrespective of theappropriateness of the unit set forth in the contract SeeBernhard-Altmann Texas Corporation,122 NLRB 1289, 12917Ellery Products Manufacturing Co , Inc,149 NLRB 1388,Dura Corporation,153 NLRB 592.NDuralue Co., Inc.,132NLRB 425, 429;Couch ElectricCompany,143 NLRB 662. Cf.Gladys A Juett, etc,137 NLRB395,Wolfer Printing Co , Inc, 145 NLRB 695, 702. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from RetailClerks Union, Local 770, as the exclusive representative ofthe snack bar employees of its employer-members who areparties to the aforesaid collective-bargaining agreementfor the purposes of collective bargaining unless and untilsaid labor organization has been duly certified by theNationalLaborRelationsBoard as the exclusiverepresentative of such employees.(b) Notify all snack bar employees of its employer-members that they need not join or maintain membershipinRetailClerksUnion,Local 770, pursuant to theaforesaid agreement, as a condition of employment.(c) Post at the food markets of each of the employer-members who are parties to these proceedings9 copies ofthe attached notice marked "Appendix A."10 Copies ofsaid notice, to be furnished by the Regional Director forRegion 31, after being duly signed by an authorizedrepresentative of Respondent Food Employers Council,Inc., shall be posted by said Respondent immediatelyupon receipt thereof, and bemaintainedby it for 60consecutivedays thereafter, in conspicuous places,includingplaceswherenoticestoemployees arecustomarily posted. Reasonable steps shall be taken toinsurethat said notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the date of service of this TrialExaminer's Decision, what steps said Respondent hastaken to comply herewith.I IRespondent, Retail Clerks Union, Local 770, its officers,agents, and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Respondent FoodEmployers Council, Inc., or its employer-members, todiscriminate against snack bar employees by giving effectto its agreement of April 1, 1964, or to any extension,renewal, or modification thereof.(b) Causing or attempting to cause Respondent FoodEmployers Council, Inc., or its employer-members whoare parties to the collective-bargaining agreement ofApril 1, 1964, to discriminateagainstsnack bar employeesby conditioning their hire or tenure of employment or anyterm or condition of employment upon membership in,affiliationwith, or dues payment to Respondent RetailClerks Union, Local 770, except as authorized in Section8(a)(3) of the National Labor Relations Act, as amended.(c) In any like or related manner restraining or coercingsnack bar employees of Respondent Food EmployersCouncil, Inc., or its employer-members who are parties tothe aforesaid collective-bargaining agreementof April 1,1964, in the exercise of the rights guaranteed them inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the National LaborRelationsAct, as amended.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its officesand meetinghalls copies of theattached notice marked "Appendix B."12 Copies of saidnotice, to be furnished by the Regional Director for Region31, after being duly signed by an authorized representativeof Respondent Retail Clerks Union, Local 770, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including places where notices toemployees are customarily posted. Reasonable steps shallbe taken toinsurethat said notices are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for Region 31, signedcopies of the attached notice marked "Appendix B" forposting by Respondent Food Employers Council, Inc., atthe food markets of each of the employer-members whohave been made parties to these proceedings, as providedherein.Copies of said notice, to be furnished by theRegional Director, shall, after being duly signed by anauthorized representative of Respondent Retail ClerksUnion, Local 770, be forthwith returned for such posting.(c) Post at the same places, and under the sameconditions as set forth in (b) immediately above, copies ofRespondent's Food Employers Council, Inc., attachednoticemarked "Appendix A" as soon as they areforwarded by the Regional Director.(d) Notify said Regional Director,in writing,within 20days from the date of the service of this Trial Examiner'sDecision, what steps said Respondent has taken to complyherewith. i 3IT IS FURTHER RECOMMENDED that unless,within said20 day period, the Respondents shall have notified saidRegional Director, in writing, that they will comply withthe foregoing Recommended Order, the National LaborRelationsBoard issue an order requiring the Respondentsto take the action aforesaid.N L R B v E FShuckConstructionCo , Inc ,et a/, 243 F 2d519 (C A 9)1' In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted forthe words "the RecommendedOrderof a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United StatesCourtof Appeals,the words"a Decreeof the United States Courtof AppealsEnforcing an Order" shallbe substituted for the words "a Decision and Order "" In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "'See footnote 10, supraSee footnote 11,supraAPPENDIX ANOTICE TO ALL SNACK BAR EMPLOYEES OF THRIFTIMART,INC.; GREAT A.&P. TEA CO.; CRAWFORD STORES; LUCKYSTORES, INC.; HUGHES MARKETS; VON'S GROCERY CO.;AND SAFEWAY STORES, INC.Pursuant to a Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT recognize Retail Clerks Union,Local 770, as the exclusive bargaining representativeof snack bar employees of the employer-members ofFood Employers Council, Inc., who are parties to thecontract of April 1, 1964, unless and until that Unionhas been certified by the National Labor RelationsBoard.WE WILL NOT give effect to our agreement ofApril 1, 1964, with Local 770, or to any extension,renewal, or modification thereof, to the extent thatsaidagreementpurports to cover snack baremployees, and WE WILL NOT require that said snack RETAIL STORE EMPLOYEES UNION LOCAL 428bar employees be or become members of Local 770,asa condition of employment pursuant to theprovisions of the foresaid agreement with that Union.The law does not require us, however, to give up or tovary the wages, hours, seniority, or other workingconditions now in effect by reason of said contract.WE WILL NOT contribute support to Local 770, or toany other labor organization of our employees.WE WILL NOT encourage membership in Local 770,or in any other labor organization, by conditioning thehire or tenure of employment or any term or conditionof employment upon membership in, affiliation with,or dues payments to any such labororganization,except as authorized by Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 of theAct.All employees are free to become or to remain, or torefrain from becoming or remaining, members of theabove-named labororganizationor any other labororganization.FOOD EMPLOYERSCOUNCIL,INC. BY AND ON BEHALF OFTHRIFTIMART,INC.; GREATA.& P. TEA Co.;CRAWFORDSTORES; LUCKY STORES,INC.; HUGHES MARKETS;VON'S GROCERYCO.; ANDSAFEWAY STORES, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 10th Floor,Bartlett Building, 215 West Seventh Street, Los Angeles,California 90014, Telephone 688-5840.APPENDIX BNOTICE TO ALL SNACKBAR EMPLOYEES OF THRIFTIMART,INC.; GREAT A.&P. TEA CO.; CRAWFORD STORES; LUCKYSTORES,INC.; HUGHESMARKETS;VON'S GROCERY CO.;AND SAFEWAYSTORES, INC.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT give effect to the collective-bar-gaining agreement of April 1, 1964, between FoodEmployers Council, Inc., on behalf of the above-named employers, and ourselves to the extent thatsuch agreement seeks to cover snack bar employeesof employer-members of Food Employers Council,Inc., who are parties to the agreement.WE WILL NOT act as the exclusive bargainingrepresentative of snack bar employees of the em-ployer-members of Food Employers Council, Inc.,who are parties to the collective-bargaining agree-431ment of April 1, 1964, or any extension, renewal, ormodification thereof, unless and until we have beenduly certified by the National Labor Relations Boardas the exclusive representative of said snack baremployees. The law does not require, however, thatany charge be made in the wages, hours, seniority,or other working conditions now in effect by reasonof that contract.WE WILL NOT cause or attempt to cause FoodEmployers Council, Inc., or its employer-memberswho are parties to the collective-bargaining agree-ment of April 1, 1964, to discriminate against snackbar employees by conditioning their hire or tenureof employment or any term or condition of employ-ment upon membership in, affiliation with, or duespayments to Local 770, except as authorized inSection 8(a)(3) of the National Labor Relations Act,as amended.WE WILL NOT in any like or related manner re-strain or coerce the snack bar employees of the em-ployer-members of Food Employers Council, Inc.,who are parties to the collective-bargaining agree-ment of April 1, 1964, in the exercise of the rightsguaranteed them in Section 7 of the Act.RETAIL CLERKS UNION,LOCAL 770(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.In the event of any question concerning this notice orcompliancewithitsprovisions,employeesmaycommunicate directly with the Board's Regional Office,10th Floor, Bartlett Building, 215 West Seventh Street,Los Angeles, California 90014, Telephone 688-5840.Retail Store Employees Union,Local 428,AFL-CIOandRoseC.Wong.Case20-CA-3248.March 16,1967DECISION AND ORDEROn August 26, 1965, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom, and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party and theRespondent filed exceptions to the Trial Examiner'sDecision.The Respondent also filed a brief insupport of its exceptions. The General Counsel filedan answering brief to the Respondent's exceptionsand brief. The California State Council of Retail163 NLRB No. 46